DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11, drawn to a porous tin foil anode in the reply filed on 24 February 2022 is acknowledged.  The traversal is on the ground(s) that neither Mingsheng et al. nor Li et al. teach a "tin foil" that can be used as an anode in a SIB (sodium ion battery). As evidenced below, the shared technical features do not represent a contribution over the prior art. The instant porous tinfoil anode is obvious over Mingsheng in view of Lv as discussed below in the rejection of claim 1 under 35 U.S.C. 103. The obviousness of claim 1 over Mingsheng in view of Lv establishes the porous tin foil anode of claim 1 as a technical feature, common to independent claims 1, 12 and 14, that is not a special technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-13, 14-16 and 19-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 24 February 2022.

Claim Objections
Claims 7 and 9 are objected to because of the following informalities:  
the limitation "in the each first smallest unit" in line 2 of claim 7 should read "in each first smallest unit"; 
the limitation "of the each hole" in line 2 of claim 9 should read "in each hole".  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mingsheng et al. (CN 20440715 U, cited in prior action) in view of Lv et al. (US 2015/0288029 A1) and  Hu et al. (CN 104091921 A, citations refer to enclosed machine translation).
Regarding claim 1, Mingsheng teaches a porous foil anode (“the current collector, also called, the battery pole piece” [0004] is a typical part of an anode; “a battery pole piece, the surface of the pole piece is provided with a plurality of through holes”, [0008]);
comprising a porous foil (“the pole piece is aluminum foil or copper foil”, [0014]);  
wherein a plurality of holes are uniformly formed on the porous tin foil (“the plurality of through holes form a square array of through holes”, [0009]; fig. 1 shows that the plurality of through holes are uniformly formed); 
a triangular area formed by lines connecting centers of three adjacent holes of the plurality of holes is used as a first smallest unit (“three adjacent through holes in every two adjacent rows in the square array of through holes have a line connecting their centers in a regular triangle”, [0012], and this triangle may be considered a first smallest unit);
a proportion of an area of the three adjacent holes in each first smallest unit is 1%-89% (“In the above technical solution, the aperture of the through hole is 0.1 to 2 mm”, [0010], i.e. the diameter of the hole; “In the above technical solution, the distance between the through hole and the through hole is 0.5 to 3mm”, [0011], which refers to the distance from edge of the hole; assuming that the first smallest unit is an equilateral triangle, the resulting area percentage is 0.1-48%, which substantially overlaps the claimed range of 1%-89%; in the case that the first smallest unit is not an equilateral triangle, the resulting area percentage will approximate the percentage for an equilateral triangle. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05.I)); 
Mingsheng does not teach that the porous foil anode is a tin anode, comprising a tin foil or that a distance between an edge of the porous tin foil and an outermost hole of the plurality of holes is 0.1 mm to 10mm.
Lv teaches an anode made from a metal foil, including aluminum and copper metals like Mingsheng (“The negative electrode current collector substrate… is made from metal foil material”, Abstract of Lv; “As a preferable embodiment of the lithium battery of the present invention, the metal foil is aluminum foil, tin foil, nickel foil or copper foil”, [0013], such that tin foil is suitable as an anode material). Specifically, Lv teaches that the anode material is made of tin foil (“Preparation of the negative electrode current collector substrate: a tin foil with 9 µm thickness is cut into foils with 153 mm length and 44 mm width. The foils are formed into the negative current collector”, [0034], step (2); “Preparation of the lithium battery: the positive electrode plate, the separator and the negative electrode current collector substrate obtained as above are would to obtain the lithium battery core”, [0034], step (5), such that the negative electrode current collector substrate is the anode).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the porous foil anode of Mingsheng by substituting the tin material of Lv for the aluminum or copper taught by Mingsheng. Tin (Sn) predictably functions as an anode as well as a conductive current collecting material. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
Hu teaches a porous anode with uniform holes similar to that of Mingsheng (“The invention discloses a porous silicon and carbon mixed anode plate”, Abstract; fig. 1 shows that the holes are uniform). Specifically, Hu teaches that a distance between an edge of the porous tin foil and an outermost hole of the plurality of holes is 5mm-10mm, which falls completely within the claimed range of 0.1mm-10mm (“The through hole that contiguous this collector sheet edge arranges, its distance of center circle is 5mm-10mm from the spacing d3 at this collector sheet edge”, ¶ 11, p. 3, in other words the distance d3 between the center of an outermost hole and the edge of the foil is 5mm-10mm; fig. 1).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the distance between the foil edge and an outermost hole in Mingsheng to equal the distance d3 of Hu. The distance d3 of Hu predictably provides a border between the outermost hole and the foil edge. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 2, modified Mingsheng teaches the porous tin foil anode according to claim 1, 
wherein, an isosceles triangular area formed by lines connecting centers of three adjacent holes in two adjacent horizontal rows in the plurality of holes is used as a second smallest unit (in figs. 1 and 2, lines connecting the centers of three adjacent holes, two from one horizontal row and one from an adjacent horizontal row, form an equilateral and therefore also isosceles triangle, and this triangle may be considered a second smallest unit), 
and each second smallest unit has an equal proportion of an area of the three adjacent holes in the two adjacent horizontal rows (since the second smallest unit is an equilateral triangle, as shown in figs. 1 and 2, the slice cut from each of the three adjacent holes will be the same size, such that the second smallest unit will contain an equal amount of the area of the three adjacent holes forming it).
Regarding claim 3, modified Mingsheng teaches the porous tin foil anode according to claim 2, wherein, two adjacent holes of the plurality of holes in a horizontal direction have an equal distance, and two adjacent holes of the plurality of holes in a vertical direction have an equal distance (figs. 1 and 2 show that the distance between two adjacent holes in the horizontal direction is uniform throughout the entire anode piece, and similarly, the distance between two adjacent holes in the horizontal direction is also uniform throughout the entire anode piece).
Regarding claim 4, modified Mingsheng teaches the porous tin foil anode according to claim 3. Mingsheng as modified thus far does not teach that a distance between the two adjacent holes in the horizontal direction is equal to a distance between the two adjacent holes in the vertical direction.
Hu teaches that a distance between two adjacent holes in the horizontal direction is equal to a distance between two adjacent holes in the vertical direction (fig. 1 of Hu shows that the distance between two adjacent holes in the horizonal direction, with respect to the figure, is d2; fig. 1 also shows that the distance between two adjacent holes in the vertical direction, with respect to the figure, is also d2, so that the two distance are equal).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of the holes of Mingsheng such that the distance between two adjacent holes in the horizontal direction is the same as the distance between two adjacent holes in the vertical direction as taught by Hu, since the anode will predictably function even with the variation in arrangement of holes. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 5, modified Mingsheng teaches the porous tin foil anode according to claim 3, wherein, a distance between the two adjacent holes in the horizontal direction is equal to a distance between the two adjacent horizontal rows (figs. 1 and 2 show that the distance between two adjacent holes in the horizontal direction, with respect to the figure, equals the distance between to adjacent horizontal rows, i.e. the rows of holes extending horizontally with respect to the figure).
Regarding claim 6, modified Mingsheng teaches the porous tin foil anode according to claim 1, wherein, the plurality of holes have an equal size (figs. 1-2 of Mingsheng show that the holes have the same diameter).
Regarding claim 7, modified Mingsheng teaches the porous tin foil anode according to claim 1, wherein, the proportion of the area of the three adjacent holes in each first smallest unit is 25%-60% % (“In the above technical solution, the aperture of the through hole is 0.1 to 2 mm”, [0010], i.e. the diameter of the hole; “In the above technical solution, the distance between the through hole and the through hole is 0.5 to 3mm”, [0011], which refers to the distance from edge of the hole; assuming that the first smallest unit is an equilateral triangle, the resulting area percentage is 0.1-48%, which substantially overlaps the claimed range of 25%-60%; in the case that the first smallest unit is not an equilateral triangle, the resulting area percentage will approximate the percentage for an equilateral triangle. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05.I)).
Regarding claim 9, modified Mingsheng teaches the porous tin foil anode according to claim 1
wherein a size of each hole of the plurality of holes is 0.1-2 mm (“the aperture of the through hole is 0.1 to 2 mm”, [0010], which falls completely within the claimed range of 20 nm -2 mm); 
and a shape of each hole is a circle (“In the above technical solution, the through hole is a round hole”, [0015], in other words, a circle; fig. 1 shows that the holes are circular).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mingsheng et al. (CN 20440715 U, citations refer to enclosed machine translation) in view of Lv et al. (US 2015/0288029 A1) as applied to claim 1 above, and further in view of Hu et al. (CN 104091921 A, citations refer to enclosed machine translation).
Regarding claim 8, modified Mingsheng teaches the porous tin foil anode according to claim 1. Mingsheng does not teach that the distance between the edge of the porous tin foil and the outermost hole is 2 mm-5 mm.
Hu teaches a porous anode with uniform holes similar to that of Mingsheng (“The invention discloses a porous silicon and carbon mixed anode plate”, Abstract; fig. 1 shows that the holes are uniform). Specifically, Hu teaches a distance between the center of the outermost hole and the edge of the porous foil is 5 mm (“the through hole that contiguous this collector sheet edge arranges, its distance of center circle is 5mm from the spacing d3 at this collector sheet edge”, ¶7, p. 3 of the machine translation; the distance between the edge of the porous anode and the circumference of the outermost hole will be 5 mm minus the radius of the hole, which still results in a value within the claimed range of 2 mm to 5 mm).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the distance between the edge of the porous tin foil and the outermost hole of modified Mingsheng to have the dimension of 5mm as taught by Hu, since the anode will predictably function even with the variation in the border width. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mingsheng et al. (CN 20440715 U, citations refer to enclosed machine translation) in view of Lv et al. (US 2015/0288029 A1) as applied to claim 1 above, and further in view of Sawai et al. (US 2015/0295240 A1).
Regarding claim 10, modified Mingsheng teaches the porous tin foil anode according to claim 1. Mingsheng does not teach that a surface of the porous tin foil is provided with a carbon material layer, and a thickness of the carbon material layer is 2 nm -5 µm.
Sawai teaches a porous foil anode for a battery (“Fig. 1 is a sectional view of one negative electrode plate consisting of a foil-like current collector having a plurality of through-holes”, [0013]). Specifically, Sawai teaches that the anode is provided with an activated carbon material layer with a thickness between 2nm -5 µm (“The activated carbon layer 1e may be formed on the entire surface of the active substance layer”, [0027]; “The thickness of the activated carbon layer 1e is 0.1 to 5 µm and favorably 0.5 to 4 µm”, [0028], both ranges falling completely within the claimed range of 2 nm -5 µm).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tin foil anode of modified Mingsheng by adding an activated carbon layer with the thickness of Sawai, since the activated carbon layer improves charging performance (“In the case where the thickness of the activate carbon layer 1e is in this range, improved quick charging performance can be achieved”, [0028]). 
Regarding claim 11, modified Mingsheng teaches the porous tin foil anode according to claim 10. Mingsheng as modified by Sawai to include a carbon material layer is such that the material of the carbon material layer is a hard carbon (“The activated carbon which can be used in the present invention is obtained by heat-treating carbide produced from sawdust, wood chips, charcoal, coconut shell, charcoal, coal, phenol resin or rayon at high temperatures about 1000°C”, [0025], which results in a hard carbon to be used for the activated carbon material layer). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728             

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728